DETAILED ACTION
The present application is being examined under the AIA  first to invent provisions. 
Terminal Disclaimer
Terminal disclaimer filed 12/16/2020 is approved.
Allowable Subject Matter
Claims 7-11, 13 and 18-28 are allowed.
The following is an examiner’s statement of reasons for allowance.
Claim 7 recites "... calculate an intensity value of a bottom right neighboring pixel of the current coding block; using the calculated bottom right neighboring pixel value, calculate intensity values for the neighboring pixels in a row along the lower side of the current coding block and in a column along the right side of the current coding block;
calculate a horizontal predictor Ph(x,y) and a vertical predictor Pv(x.y) for a pixel at coordinate (x,y) in the current coding block by interpolating between corresponding neighboring pixels in neighboring rows and by interpolating between corresponding neighboring pixels in neighboring columns, respectively; calculating a final planar prediction P(x,y) using unequal weights applied to each of the horizontal and vertical predictors, respectively, is determined in accordance with: P(x,y)=(A(x,y)*Ph(x,y)+B(x,y)*Pv(x,y)+c(x,y))/(D(x,y)) where A(x,y) and B(x,y) are position dependent weighting factors for the horizontal and vertical predictors, respectively, c(x,y) is a position dependent rounding factor, and D(x,y) is a Claims 8-11 are slight variations of claim 7 and therefore allowed.
Claim 13 recites "... calculate a first predictor for a pixel in the current coding block based upon a first value which is determined by a summation of (i ) a height of said coding block, (ii) minus 1, (iii) minus y; a second value determined by said first value multiplied by a value of a pixel location of said pixel locations on said upper side of the current, coding block at horizontal position x; a third value which is determined by a summation of (i) y, (ii) plus 1; a fourth value determined by said third value multiplied by a value of a pixel location of pixel locations on said left side of the current coding block set at a vertical position of said height of said coding block; said first predictor based upon a summation of said second value and said fourth value, the summation of which is adjusted by a first predictor factor; calculate a second predictor, different from the first predictor, for the pixel in the current coding block based upon a fifth value which is determined by a summation of (i) a width of said coding block, where said height of said coding block is different than said width of said coding block, (ii) minus 1, (iii) minus x; a sixth value determined by said fifth value multiplied by a value of a pixel location of said pixel locations on said left side of the current coding block at a vertical position y; a seventh value which is determined by a summation of (i) x, (ii) pus 1; an eighth value determined by said seventh value multiplied by a value of a pixel location of said pixel locations on said upper side of the current coding block at a horizontal position of said width of said coding block; said second predictor based upon a summation of said sixth value and said eighth value, the summation of which is adjusted by a second predictor factor, and derive a prediction pixel value from the sum of (i) the first predictor and (ii) the second predictor and (hi) an adjustment factor, the sum of which is modified by a scaling factor, and wherein a plurality of prediction pixel values make up a prediction block…” which is neither anticipated nor obvious over the prior art over the record. Claims 18-28 are depend on allowable claim 13. Therefore, all the pending claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEE-YONG KIM whose telephone number is (571)270-3669.  The examiner can normally be reached on Mon-Th 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331.The fax phone number for the organization where this application or proceeding is assigned is 571-270-4669.

/HEE-YONG KIM/Primary Examiner, Art Unit 2482